          Case 1:20-cr-00040-BAH Document 47 Filed 06/26/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                          )     CRIMINAL NO.: 20-040 (BAH)
                                                    )
         v.                                         )
                                                    )
  JESSICA OSEGUERA GONZALEZ,                        )
                                                    )
                                                    )
                          Defendant.                )

                                        STATUS REPORT

       The United States, through undersigned counsel, respectfully submits this status report

pursuant to the Court’s June 24, 2020 Minute Order (“Minute Order”) directing the government to

submit a status report apprising the Court of the status of its efforts to review materials it believes

may require litigation under the Classified Information Procedures Act (“CIPA”). The government

has contacted the relevant agencies and arranged to complete its review of the materials no later

than July 31, 2020.

       Respectfully submitted this 26th day of June, 2020.

                                                    Marlon Cobar, Acting Chief
                                                    Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    U.S. Department of Justice

                                                    /s/ Kate Naseef
                                                    Kate Naseef
                                                    Brett Reynolds
                                                    Kaitlin Sahni

                                                    Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    U.S. Department of Justice
                                                    145 N Street NE, 2nd Floor East
                                                    Washington, D.C. 20530
                                                    (202) 794-4953
                                                    Kate.naseef@usdoj.gov
